SEMPRA ENERGY

1998 NON-EMPLOYEE DIRECTORS’ STOCK PLAN













SEMPRA ENERGY

1998 NON-EMPLOYEE DIRECTORS' STOCK PLAN

(as Amended and Restated on March 2, 1999)







1.

PURPOSE




The purposes of the Sempra Energy 1998 Non-Employee Directors' Stock Plan (the
“Plan”) are (i) to retain the services of qualified individuals who are not
employees of SEMPRA ENERGY, a California corporation (the “Company”), to serve
as members of the Board and to secure for the Company the benefits of the
incentives inherent in increased Common Stock ownership by such individuals by
awarding such individuals Director Shares and Options to purchase shares of
Common Stock, and (ii) to provide such individuals an opportunity to defer
payment of all or a portion of their Director's Fees in accordance with the
terms and conditions set forth herein.







2.

DEFINITIONS




For purposes of the Plan, the following terms shall be as follows.




"Affiliate” and "Associate" have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.




"Annual Meeting" means an annual meeting of the Company's shareholders.




"Beneficiary" or "Beneficiaries” means an individual or entity designated by a
Non-Employee Director on a Beneficiary Designation Form to receive Deferred
Benefit payments in the event of the Non-Employee Director's death.




"Beneficiary Designation Form” means a document, in a form approved by the
Board, to be used by Non-Employee Directors to name their respective
Beneficiaries.




"Board” means the Board of Directors of the Company.




A “Change in Control” of the Company shall be deemed to have occurred when:




(i)

Any Person is or becomes the Beneficial Owner directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company's then outstanding securities; or







(ii)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or




(iii)

There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (a) a
merger or consolidation which would result in the voting securities of the
company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
sixty percent (60%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its affiliates other
than in connection with the acquisition by the Company or its affiliates of a
business) representing twenty percent (20%) or more of the combined voting power
of the Company's then outstanding securities; or




(iv)

The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such date.




“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.




"Common Stock" means the common stock, with no par value, of the Company.




"Deferral Election" means the election of a Non-Employee Director, made in
accordance with the terms and conditions of the Plan, to defer all or a
specified percentage of his or her Director's Fees for a Deferral Period.

"Deferral Period" means each period commencing on the date of an Annual Meeting
and ending on the date immediately preceding the next Annual Meeting. The first
Deferral Period under the Plan shall commence on the date of the Annual Meeting
first following the Effective Date. If an individual becomes eligible to
participate in the Plan after the commencement of a Deferral Period, the
Deferral Period for the individual shall be the remainder of such Deferral
Period.




"Deferred Benefit" means an amount that will be paid on a deferred basis under
the Plan to a Non-Employee Director who has made a Deferral Election pursuant to
Section 7.




“Deferred Compensation Account” means the bookkeeping account established for
each Non-Employee Director. A Deferred Compensation Account is established only
for purposes of measuring a Deferred Benefit and not to segregate assets or to
identify assets that may be used to pay a Deferred Benefit.




“Director's Fees” means the cash portion of (i) any annual fee payable to a
Non-Employee Director for service on the Board and (ii) any other fee determined
on an annual basis and payable for service on, or for acting as chairperson of,
any committee of the Board.




"Director Shares" means shares of Common Stock granted to a Non-Employee
Director, which shall be subject to such terms and conditions as are set forth
in Section 6 below.




"Election Date" means the day that is 30 days prior to the commencement of a
Deferral Period.




"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.




"Fair Market Value” means, in the event that the Common Stock is traded on a
recognized securities exchange, the closing price of the Common Stock on the
date set for valuation, or in the event that the Common Stock is quoted by the
National Association of Securities Dealers Automated Quotations on National
Market Issues system, an amount equal to the average of the high and low prices
of the Common Stock on such quotations system on the date set for valuation or,
if no sales of Common Stock were made on said exchange or so quoted on that
date, the average of the high and low prices of the Common Stock on the next
preceding day on which sales were made on such exchange or quotations system;
or, if the Common Stock is not so traded or quoted, that value determined, in
its sole discretion, by the Board.




"Non-Employee Director" means a member of the Board who is not an employee of
the Company.




“Option” means an option to purchase shares of Common Stock awarded to a
Non-Employee Director pursuant to the Plan, which option shall not be intended
to qualify, and shall not be treated, as an “incentive stock option” within the
meaning of Section 422 of the Code.

“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424 of the Code with respect to the relevant entity.




"Person” means any person, entity, or "group" within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term shall
not include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership, of stock of the Company, or (v) a person or
group as used in Rule 13d-l(b) under the Exchange Act.




"Phantom Stock Unit” means a bookkeeping unit representing one share of Common
Stock.




"Retirement" means a Non-Employee Director ceasing to be a member of the Board
as a result of retirement from the Board in accordance with the retirement
policy then applicable to Board members from time to time.







3.

ADMINISTRATION




The entire Board will be responsible for administering the Plan, provided,
however, that the Board may delegate its administrative authority to a committee
or to one or more officers of the Company at any time in its sole discretion.
The Board will have authority to adopt such rules as it may deem appropriate to
carry out the purposes of the Plan, and shall have authority to interpret and
construe the provisions of the Plan and any agreements and notices under the
Plan and to make determination pursuant to any Plan provision. Each
interpretation, determination or other action made or taken by the Board
pursuant to the Plan shall be final and binding on all persons. No member of the
Board shall be liable for anything whatsoever in connection with the
administration of the Plan except such person’s own willful misconduct. In the
performance of its functions with respect to the Plan, the Board shall be
entitled to rely upon information and advice furnished by the Company's
officers, the Company's accountants, the Company's counsel and any other party
the Board deems necessary, and no member of the Board shall be liable for any
action taken or not taken in reliance upon any such advice.







4.

SHARES AVAILABLE




Subject to the provisions of Section 8 of the Plan, the maximum number of shares
of Common Stock which may be issued under the Plan shall not exceed 1.5 million
shares (the "Section 4 Limit”). Either authorized and unissued shares of Common
Stock or treasury shares may be delivered pursuant to the Plan. For purposes of
determining the number of shares that remain available for issuance under the
Plan, the following rules shall apply:




(a)

the number of shares subject to awards granted under the Plan shall be charged
against the Section 4 Limit; and




(b)

the Section 4 Limit shall be increased by:




(i)

the number of shares subject to an Option that lapses, expires or is otherwise
terminated without the issuance of the underlying shares;

(ii)

the number of Phantom Stock Units settled by the delivery of consideration other
than shares;

(iii)

the number of shares tendered to pay the exercise price of an Option; and

(iv)

the number of shares withheld to satisfy any tax withholding obligations of a
Non-Employee Director with respect to any shares or other payments hereunder.







5.

OPTIONS




Each Non-Employee Director shall receive grants of Options under the Plan as
follows :




(a)

Option Grants




(i)

Initial Directors

Each individual who is a Non-Employee Director on the tenth business day after
the consummation of the combination of Enova Corporation and Pacific Enterprises
to form the Company, shall receive as of such date a grant of an Option to
purchase 15,000 shares of Common Stock.  In addition, at each Annual Meeting at
or following which he or she is re-elected or continues to serve, each such
Non-Employee Director shall receive as of such date a grant of an Option to
purchase 5,000 shares.  Each such Option shall have a per share exercise price
equal to the Fair Market Value of the Common Stock on the date of grant, shall
be for a term of ten years and shall be subject to the vesting schedule provided
for in Section 5(b) and the other terms and conditions provided for herein.







(ii)

Subsequent Directors

Each individual who subsequently becomes a Non-Employee Director (including any
Non-Employee Director who is re-elected after a period during which he or she
did not serve on the Board) shall receive coincident with his or her election to
the Board (or re-election after a period during which he or she did not serve on
the Board) a grant of an Option to purchase 15,000 shares of Common Stock.  In
addition, at each Annual Meeting at or following which he or she is re-elected
or continues to serve (other than the Annual Meeting coincident with or first
succeeding his or her election), each Non-Employee Director shall receive as of
such date a grant of an Option to purchase 5,000 shares of Common Stock. Each
such Option shall have a per share exercise price equal to the Fair Market Value
of the Common Stock on the date of grant and shall be for a term of ten years
and shall be subject to the vesting schedule provided for in Section 5(b) and
the other terms and conditions provided for herein.




(b)

Vesting Schedule of Options




Options awarded pursuant to the Plan shall vest and become exercisable on the
date of the first Annual Meeting following the date of grant; provided, however,
that an Option shall become fully vested and exercisable upon a Non-Employee
Director ceasing to be a member of the Board as a result of death, Disability,
Retirement or in the event of his or her involuntary termination of service on
the Board other than for cause.




(c)

Exercise of Options Following Termination of Service




If a Non-Employee Director ceases to be a member of the Board for any reason,
then (A) the Non-Employee Director shall have the right, subject to the terms
and conditions hereof, to exercise the Option, to the extent it has vested as of
the date of such termination of service, at any time within five years after the
date of such termination or the earlier expiration of the ten-year term of the
Option, and (B) the unvested portion of any Options awarded to the Non-Employee
Director shall be forfeited as of the date of termination of service.




(d)

Method of Exercise




The exercise price of an Option may be paid in cash or previously owned shares
or a combination thereof and in whole or in part through the withholding of
shares subject to the Option with a Fair Market Value equal to the exercise
price. In accordance with the rules and procedures established by the Board for
this purpose, an Option may also be exercised through a "cashless exercise"
procedure approved by the Board involving a broker or dealer approved by the
Board, that affords Non-Employee Directors the opportunity to sell immediately
some or all of the shares underlying the exercised portion of the Option in
order to generate sufficient cash to pay the Option exercise price and/or to
satisfy withholding tax obligation related to the Option.










(e)

Restrictions on Transfer




An Option may not be transferred, pledged, assigned, or otherwise disposed of,
except by will or by the laws of descent and distribution or pursuant to a
“qualified domestic relations order” as defined in the Code or Title I of ERISA
(a "QDRO"); provided, however, that the Board may, subject to such terms and
conditions as the Board shall specify, permit the transfer of an Option to a
Non-Employee Director's family members or to one or more trusts established in
whole or in part for the benefit of one or more of such family members. The
Option shall be exercisable, during the Non-Employee Director's lifetime, only
by the Non-Employee Director or by the person to whom the Option has been
transferred in accordance with the previous sentence.







6.

DIRECTOR SHARES




A Non-Employee Director may elect to receive all or a specified percentage of
his or her Director's Fees for each year of service on the Board in Director
Shares, in lieu of cash compensation for such portion thereof, rounded up or
down to the next whole share in the event of fractional amounts. The number of
Director Shares to be received by each Non-Employee Director shall be determined
by dividing the portion of such Non-Employee Director's Fees to be paid in
Director Shares by the Fair Market Value of a share of Common Stock on the date
such compensation would otherwise have been paid in cash. The Non-Employee
Director shall have all the rights and privileges of a shareholder as to such
shares, including the right to receive dividends and the right to vote such
shares. The Director Shares shall be immediately vested upon grant, shall not be
forfeitable to the Company and shall not be subject to any restrictions on
transfer (other than those imposed under applicable law or under any trading
policy of the Company).







7.

DEFERRAL OF DIRECTOR'S FEES

 

(a)

Deferral Elections




(i)

General Provisions

A Non-Employee Director may elect to defer all or a specified percentage of his
or her Director's Fees with respect to a Deferral Period in the manner provided
in this Section 7; provided, however, that a Non-Employee Director may not elect
to defer any Director's Fees which the Non-Employee Director will receive in
Director Shares in accordance with Section 6 above. A Non-Employee Director's
Deferred Benefit is at all times nonforfeitable. The deferral provisions set
forth in this Section 7 shall be nonexclusive and shall not be construed to
prevent a Non-Employee Director from deferring Director's Fees under another
applicable plan or program of the Company.







(ii)

Deferral Election Forms

Before the Election Date applicable to a Deferral Period, each Non-Employee
Director will be provided with a Deferral Election Form and a Beneficiary
Designation Form. In order for a Non-Employee Director to participate in the
Plan for a given Deferral Period, a Deferral Election Form, completed and signed
by the Non-Employee Director, must be delivered to the Company on or prior to
the applicable Election Date. A Non-Employee Director electing to participate in
the Plan for a given Deferral Period shall indicate on his or her Deferral
Election Form:




(A)

the percentage of the Director's Fees for the applicable Deferral Period to be
deferred; and




(B)

The Non-Employee Director's election either to have distribution of his or her
Deferred Benefit commence following termination of service as a Non-Employee
Director or to have such distribution commence as of a date specified by him or
her on such Form, provided, however, that any such election concerning the
commencement of distribution of a Non-Employee Director's Deferred Benefit shall
be subject to the terms and conditions of Section 7(e); and provided further,
however, that in no event may a Non-Employee Director elect to defer any
Director's Fees for a period that is less than two years.




(iii)

Revocation of Deferral Election

A Non-Employee Director may revoke a Deferral Election applicable to a Deferral
Period; provided, that in order to be effective, a revocation must be in writing
and signed by the Non-Employee Director, must express the Non-Employee
Director's intention to revoke his or her Deferral Election applicable to that
Deferral Period, and must be delivered to the Company before the close of
business on the Election Date applicable to such Deferral Period.




(b)

Establishment of Deferred Compensation Accounts




A Non-Employee Director's deferrals will be credited to a Deferred Compensation
Account established for that Non-Employee Director. As of the last business day
of each calendar quarter , a Non-Employee Director's Deferred Compensation
Account will be credited with a number of Phantom Stock Units (including
fractions of Phantom Stock Units) determined by dividing (i) the amount of the
Director's Fees deferred over such quarter by (ii) the average closing price of
a share of Common Stock over the applicable calendar quarter. The crediting of
Phantom Stock Units to a Non-Employee Director's Deferred Compensation Account
shall not confer on the Non-Employee Director any rights as a shareholder of the
Company.










(c)

Dividend Equivalents on Phantom Stock Deferrals




Each Phantom Stock Unit credited to the Deferred Compensation Account of a
Non-Employee Director will be credited with an additional number of Phantom
Stock Units (including fractions thereof) as dividend equivalents, determined by
dividing (i) the amount of cash, or the value (as determined by the Board) of
any securities or other property, paid or distributed as dividends in respect of
one outstanding share of Common Stock by (ii) the Fair Market Value of a share
of Common Stock for the date of such payment or distribution. Such credit shall
be made effective as of the date of the dividend or other distribution in
respect of the Common Stock.




(d)

Manner of Payment of Deferred Benefit




Payments of Deferred Benefits under the Plan will be in cash or shares of Common
Stock, or a combination thereof, as the Board in its sole discretion shall
determine. To the extent that cash payments are made hereunder, they shall be
based on the Fair Market Value of the Common Stock on the day preceding the day
on which the payment is due. The Company shall pay a Non-Employee Director's
Deferred Benefit either in a single lump sum or in a series of installments, as
the Board in its sole discretion shall determine, provided, however, that if the
Board elects to pay a Non-Employee Director's Deferred Benefit in a series of
installments, such installments shall be paid no more frequently than quarterly
and the Deferred Benefit must be distributed over a period not exceeding five
years. The unpaid portion of a Non-Employee Director's Deferred Benefit shall
continue to be credited with dividend equivalents as provided in Section 7(c)
until it is fully paid.




(e)

Commencement of Payment of Deferred Benefit




Except as provided in Section 7(f), a Non-Employee Director's Deferred Benefit
shall be paid (if payable in a lump sum), or commence to be paid (if payable in
a series of installments), to the Non-Employee Director as soon as practicable
(but in no event more than 90 days) after the earliest to occur of: (i)
termination of service as a Non-Employee Director; (ii) the date specified in
the Deferral Election Form executed by the Non-Employee Director; or (iii) the
Non-Employee Director's death.




(f)

Designation of Beneficiary




Each Non-Employee Director may designate a Beneficiary to receive any Deferred
Benefit due under the Plan upon the Non-Employee Director's death by executing a
Beneficiary Designation Form. A Beneficiary designation is not binding on the
Company until the Company receives the Beneficiary Designation Form. If no
designation is made or no designated Beneficiary is alive (or in the case of an
entity designated as a Beneficiary, in existence) at the time of the
Non-Employee Director's death, payments due under the Plan will be made to the
Non-Employee Director's estate.







(g)

Restrictions on Transfer




The Company shall pay all Deferred Benefits payable under the Plan only to the
Non-Employee Director or Beneficiary designated under the Plan to receive such
amounts. Neither a Non-Employee Director nor his or her Beneficiary shall have
any right to anticipate, alienate, sell, transfer, assign, pledge, encumber or
change any benefits to which he or she may become entitled under the Plan, and
any attempt to do so shall be void. A Deferred Benefit shall not be subject to
attachment, execution by levy, garnishment, or other legal or equitable process
for a Non-Employee Director's or Beneficiary's debts or other obligations.







8.

RECAPITALIZATION OR REORGANIZATION




(a)

Authority of the Company and Shareholders




The existence of the Plan shall not affect or restrict in any way the right or
power of the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets of business, or any other corporate act or proceeding, whether of a
similar character or otherwise.




(b)

Change in Capitalization




Notwithstanding any other provision of the Plan, in the event of any change in
the outstanding Common Stock by reason of a stock dividend, recapitalization,
reorganization, merger, consolidation, stock split, combination or exchange of
shares or any other significant corporate event affecting the Common Stock, the
Board shall make (i) such proportionate adjustments as it considers appropriate
(in the form determined by the Board in its sole discretion) to prevent
diminution or enlargement of the rights of Non-Employee Directors under the Plan
with respect to the aggregate number of shares of Common Stock authorized to be
awarded under the Plan, the number of shares of Common Stock covered by each
outstanding Option and the exercise prices in respect thereof, the number of
shares of Common Stock covered by future Option awards and the number of Phantom
Stock Units credited to a Non-Employee Director's Deferred Compensation Account
and/or (ii) such other adjustments as it deems appropriate. The Board's
determination as to what, if any, adjustments shall be made shall be final and
binding on the Company and all Non-Employee Directors.







9.

CHANGE IN CONTROL




In the event of a Change in Control (i) all Options then outstanding shall
automatically become fully vested and exercisable as of the date of the Change
in Control; and (ii) all Deferred Benefits shall be paid out in a cash lump sum
within five business days of the Change in Control. In the case of a Change in
Control involving a merger of, or consolidation involving, the Company in which
the Company is (A) not the surviving corporation (the "Surviving Entity") or (B)
becomes a wholly owned subsidiary of the Surviving Entity or any Parent thereof,
each outstanding Option granted under the Plan and not exercised (a “Predecessor
Option”) will be converted into an option (a “Replacement Option”) to acquire
common stock of the Surviving Entity or its Parent, which Replacement Option
will have substantially the same terms and conditions as the Predecessor Option,
with appropriate adjustments as to the number and kind of shares and exercise
prices. Notwithstanding the foregoing, in the event of a Change in Control, the
Board expressly reserves the discretion to cancel all outstanding Options,
effective as of the date of the Change in Control, in exchange for a cash
payment to be made to each of the Non-Employee Directors within five business
days following the Change in Control in an amount equal to the excess of the
fair market value of the Company's Common Stock on the date of the Change in
Control over the exercise price of each such Option, multiplied by the number of
shares that are subject to such option. Notwithstanding the foregoing, in the
event that the Company becomes a party to a transaction that is intended to
qualify for “pooling of interests” accounting treatment and, but for one or more
of the provisions of this Plan would so qualify, then this Plan shall be
interpreted so as to preserve such accounting treatment, and to the extent that
any provision of the Plan would disqualify the transaction from pooling of
interests accounting treatment then such provision shall be null and void. All
determinations to be made in connection with the preceding sentence shall be
made by the independent accounting firm whose opinion with respect to “pooling
of interests” treatment is required as a condition to the Company's consummation
of such transaction.







10.

TERMINATION AND AMENDMENT OF THE PLAN




(a)

Termination




The Plan shall terminate as of the tenth anniversary of the Effective Date (as
defined in Section 11(i)).  Following the tenth anniversary of the Effective
Date, no further awards of Director Shares or Options shall be granted pursuant
to the Plan and no additional Director’s Fees may be deferred by a Non-Employee
Director into his or her Deferred Compensation Account.







(b)

General Power of Board




Notwithstanding anything herein to the contrary, the Board may at any time and
from time to time terminate, modify, suspend or amend the Plan in whole or in
part; provided, however, that no such termination, modification, suspension or
amendment shall be effective without shareholder approval if such approval is
required to comply with any applicable law or stock exchange rule; and provided
further, that the Board may not, without shareholder approval, increase the
Section 4 Limit except as provided in Section 8(b) above.




(c)

When Non-Employee Directors’ Consent Is Required




The Board may not alter, amend, suspend, or terminate the Plan without the
consent of any Non-Employee Director to the extent that such action would (i)
adversely affect his or her rights with respect to Director Shares or Options
that have previously been granted or (ii) result in the distribution to such
Non-Employee Director of amounts then credited to his or her Deferred
Compensation Account in any manner other than as provided in the Plan or could
reasonably be expected to result in the immediate taxation to such Non-Employee
Director of Deferred Benefits.







11.

MISCELLANEOUS




(a)

Tax Withholding




The obligations of the Company under the Plan shall be conditioned upon the
Company’s rights, to the extent permitted by law, to deduct all applicable
taxes, if any, from any payment of any kind otherwise due to the Non-Employee
Director.




(b)

No Right to Grants or Re-election




No Non-Employee Director shall have any claim or right to receive any grants or
awards under the Plan.  Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any of its members for
re-election by the Company’s shareholders, nor confer upon any Non-Employee
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation.




(c)

Unfunded Plan




(i)

Generally

This Plan is unfunded. Amounts payable under the Plan will be satisfied solely
out of the general assets of the Company subject to the claims of the Company’s
creditors.







(ii)

Deferred Benefits

A Deferred Benefit represents at all times an unfunded and unsecured contractual
obligation of the Company and each Non-Employee Director or Beneficiary will be
an unsecured creditor of the Company. No Non-Employee Director, Beneficiary or
any other Person shall have any interest in any fund or in any specific asset of
the Company by reason of any amount credited to him or her hereunder, nor shall
any Non-Employee Director, Beneficiary or any other Person have any right to
receive any distribution under the Plan except as, and to the extent, expressly
provided in the Plan. The Company will not segregate any funds or assets for
Deferred Benefits or issue any notes or security for the payment of any Deferred
Benefits . Any reserve or other asset that the Company may establish or acquire
to assure itself of the funds to provide benefits under the Plan shall not serve
in any way as security to any Non-Employee Director, Beneficiary or other Person
for the performance of the Company under the Plan.




(d)

Other Compensation Arrangements




Payments received by a Non-Employee Director under any award made pursuant to
the provisions of the Plan shall not be included in, nor have any effect on, the
determination of benefits under any other arrangement provided by the Company.




(e)

Securities Law Restrictions




The Board may require each Non-Employee Director purchasing or acquiring shares
of Common Stock pursuant to the Plan to and agree with the Company in writing
that such Non-Employee Director is acquiring the shares for investment and not
with a view to the distribution thereof. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Board may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions. No shares of Common Stock shall be issued hereunder unless the
Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.




(f)

Compliance with Rule 16b-3




(i)

The Plan is intended to comply with Rule 16b-3 under the Exchange Act or its
successor under the Exchange Act and the Board shall interpret and administer
the provisions of the Plan in a manner consistent therewith. To the extent any
provision of the Plan or any action by the Board fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. Moreover, in the event the Plan does not include a provision required by
Rule 16b-3 to be stated therein, such provision (other than one relating to
eligibility requirements, or the price and amount of Options) shall be deemed
automatically to be incorporated by reference into the Plan.







(ii)

Notwithstanding anything contained in the Plan to the contrary , if the
consummation of any transaction under the Plan would result in the possible
imposition of liability on a Non-Employee Director pursuant to Section 16(b) of
the Exchange Act, the Board shall have the right, in its sole discretion, but
shall not be obligated, to defer such transaction to the extent necessary to
avoid such liability.




(g)

Expenses




The costs and expenses of administering the Plan shall be borne by the Company.




(h)

Applicable Law




Except as to matters of federal law , the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
California without giving effect to conflicts of law principles.




(i)

Effective Date




The Plan shall be effective as of the Effective Time of the business combination
of Pacific Enterprises and Enova Corporation, pursuant to which such
corporations will become subsidiaries of the Company (the "Effective Date"),
subject to the approval by the Company's shareholders of the Plan at or prior to
the first Annual Meeting after the Effective Date. If shareholder approval is
not obtained at or prior to the first Annual Meeting, the Plan and any awards
thereunder shall terminate ab initio and be of no further force and effect.









